950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Maria G. CASTRO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3395.
United States Court of Appeals, Federal Circuit.
Nov. 13, 1991.

Before PAULINE NEWMAN, ARCHER and MICHEL, Circuit Judges.
DECISION
PAULINE NEWMAN, Circuit Judge.


1
Maria G. Castro appeals the final decision of the Merit Systems Protection Board, Docket No. SE08319010570, affirming a decision of the Office of Personnel Management, which held that Mrs. Castro was not entitled to a survivor annuity under the Civil Service Retirement Act 5 U.S.C. §§ 8331 et seq.   This court affirms the decision of the Board.

OPINION

2
Mrs. Castro applied for survivor benefits pursuant to the Civil Service Retirement Act based upon the employment of her husband, Roque Marcelino Castro.   The General Services Administration's National Personnel Records Center found no record of the decedent.


3
Mrs. Castro provided documentation that between August 1, 1947 and December 1, 1969 Mr. Castro had been employed by various independent contractors at the U.S. Naval Station on Guam.   However, employment by contractors is not employment in a position subject to the Civil Service Retirement Act.   There was no record of any contribution by Mr. Castro to the Civil Service Retirement and Disability Fund, or that Mr. Castro was entitled to a retirement annuity, or that Mrs. Castro was entitled to a spousal annuity.


4
The Board's decision, denying a survivor annuity to Mrs. Castro, is supported by substantial evidence and is neither arbitrary nor capricious.  5 U.S.C. § 7703(c).